Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 11, and 18, the closest prior art, Suzuki et al. (US Pub. 2012/0177272), discloses an imaging system and method of performing comprising providing an X-ray CT device, comprising: an X-ray tube that radiates an X-ray; a collimator that limits an irradiation area of the X-ray; at least one detection module that has a plurality of detectors for detecting the X-ray; a grid that is disposed in the plurality of detectors and removes scattered rays from a subject when the X-ray is radiated on the subject; a storage unit; and providing a pre-processing unit that prepares a sensitivity correction data based on an output of the plurality of detectors; an image reconstruction processing unit that corrects the output of the plurality of detectors by using the sensitivity correction data and reconstructs an image of the subject based on the corrected output, wherein the pre-processing unit comprises: a unit configured to acquire an X-ray incidence rate of each detection module at each focal spot position by changing the focal spot position that is a position of the X-ray tube under the condition that the subject is absent; a unit configured to acquire a relationship between a reference signal and the acquired X-ray incidence rate of each detection module under the condition that the subject is absent; a unit configured to store acquired relationship in the storage unit; a unit configured to calculate the X-ray incidence rate of each detection module during scanning of the subject by using the reference signal during the scanning of the subject and the stored relationship when the subject is scanned; and a unit configured to acquire the sensitivity correction data of each focal spot position by using the calculated X-ray incidence rate during the scanning of the subject (Figures 1, 9; claim 1).  
Regarding claims 1 and 11, however, the prior art fails to disclose or suggest, in combination with the other claimed elements and/or steps, wherein the processing circuitry is configured to, for at least one respective channel of the first subset, estimate a relative channel gain for a respective channel, and estimate the X-ray focal spot motion using a relative channel gain and an X-ray focal spot motion sensitivity ratio for the respective channel.
Regarding claim 18, the prior art fails to disclose or suggest, in combination with the other claimed elements and/or steps, wherein the processing circuitry is configured for calculating a focal spot motion correction based on the estimate of motion of the X-ray focal spot; and using the focal spot motion correction factor as part of an image reconstruction or post-reconstruction process to correct or remove artifacts or other image irregularities.
The balance of claims are allowed based on dependence from allowed independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. BRYANT
Primary Examiner
Art Unit 2884



/MICHAEL C BRYANT/               Primary Examiner, Art Unit 2884